Citation Nr: 1215475	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, denied entitlement to service connection for PTSD.  

While the August 2006 rating decision specifically denied service connection for PTSD, the Board finds that the Veteran's claim of service connection for PTSD includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects that the Veteran has been diagnosed with PTSD and depression.  See VA examination reports dated September 2008 and October 2010.  As such, the issue on appeal has been recharacterized, as stated above, to encompass all currently diagnosed acquired psychiatric disorders, including PTSD and depression.  

In September 2010, the Board remanded the claim on appeal in order for additional evidentiary development to be conducted.  The Board specifically requested that the Veteran be afforded a VA examination and that the examining physician provide an opinion regarding whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder that is related to his military service.  On remand, the Veteran was provided a VA examination wherein the examining physician provided a statement as to the Veteran's current psychiatric diagnosis and the likely etiology of his disability.  As such, the Board finds that the directives of the September 2010 Remand were substantially complied with and that all requested development has been completed, such that the Board may proceed to adjudicate the claim on appeal.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era where he was exposed to stressful events to which he feared hostile military or terrorist activity.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran meets the DMS-IV criteria for a diagnosis of PTSD.  

3.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently suffers from depression that is due to any incident or event in military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to PTSD and depression, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2006 letter, sent prior to initial unfavorable AOJ decision issued in August 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provided all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with VA examinations in September 2008 and October 2010 in conjunction with the claim on appeal, and there is no allegation or indication that the examinations or medical opinions rendered in this appeal were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

With respect to the claim for PTSD, there is no indication that the Veteran was diagnosed with PTSD during service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id.  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  These stressor criteria need not be met to establish service connection for mental health diagnoses other than PTSD.

The Veteran has asserted that he was exposed to several stressful events in service that he believes resulted in him having PTSD.  Specifically, the Veteran has asserted that, while he served on the USS Ingersoll Naval destroyer, he and his unit sailed to the coast of South Vietnam and were exposed to 24 gunfire missions.  The Veteran also reported an incident where a pilot was attempting to land on the destroyer but was ejected from the plane and hit the water.  The Veteran has asserted that they found the pilot about 300 yards from the plane but his body was mangled and he died on impact.  

The Veteran has also asserted that in approximately April 1966 to April 1967, he was stationed at Camp Tenshaw to work in a cargo building with Naval Support Activities and was exposed to hostile small arms and mortar fire.  In support of this stressor, the Veteran has submitted an Administrative Record which shows that the Veteran and other members of the Naval Support Activities were awarded the Navy Commendation Ribbon for support service to tactical forces in Vietnam during continuous exposure to attack from hostile forces.  

Based on the Veteran's report of exposure to hostile fire while serving in Vietnam and the Naval Administrative Record which corroborates his report of exposure to hostile forces, the Board finds that the Veteran has reported a stressor which involves the fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service, as contemplated by the liberalized stressor standard in 38 C.F.R. § 3.304(f).  

However, despite the evidence showing the Veteran's exposure to an in-service stressor, the Board finds that the most competent, credible, and probative evidence of record is against a finding that the Veteran currently has a diagnosis of PTSD that complies with the DSM-IV.  

In making this determination, the Board notes that the Veteran has been afforded two VA examinations in conjunction with the claim on appeal wherein the VA examiners reviewed the entire claims file, interviewed the Veteran, and conducted a mental status examination.  See VA examination reports dated September 2008 and October 2010.  Both VA examiners noted the Veteran's military duties and his report of exposure to mortar and small arms fire while serving at Camp Tenshaw in 1965 and 1966.  See id.  After examining the Veteran, which included the military version of the PTSD checklist (PCL-M), both VA examiners determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

The September 2008 VA examiner noted that the Veteran's PCL-M test score of 51 was consistent with a diagnosis of PTSD and also noted that the Veteran met the DSM-IV stressor criterion, as he reported receiving small arms and mortar fire during service.  However, the September 2008 VA examiner noted that, while the Veteran symptomatically met all of the criteria for a diagnosis of PTSD, it could not be established that the Veteran met criteria F, which is that the disturbance caused by his PTSD symptoms results in clinically significant distress or impairment in social, occupational, or other important areas of functioning.  In this regard, the Board notes that the VA examiner specifically noted that the Veteran's symptoms, as noted on objective examination and reported by the Veteran, are mild and result in little or no social or occupational impairment.  

Likewise, the physician who conducted the October 2010 VA examination stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, noting that the Veteran scored a 42 on the PCL-M test, which is below the cut off for a PTSD diagnosis.  He also noted that the Veteran did not meet criterion D for PTSD diagnosis, as objective examination revealed that the Veteran's disturbance does not cause significant distress or impairment in social, occupational, or other important areas of functioning.  In fact, the VA examiner noted that the Veteran reported that his PTSD symptoms occur off and on and come and go based on environmental triggers and are, therefore, not persistent.  In sum, the October 2010 VA examiner opined that, based on review of the Veteran's claims file, medical record, self-reported PTSD assessment, and clinical interview, the Veteran did not meet the full criteria for a PTSD diagnosis based on the DSM-IV guidelines.  

While the physicians who conducted the VA examinations determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, both examiners determined that the Veteran met the criteria for a diagnosis of depression related to or secondary to a general medical condition.  The September 2008 VA examiner opined that the Veteran's depression is due to his chronic back and pain issues, noting that much of the Veteran's irritability may stem from dealing with pain and that much of his lack of pleasure and feeling, as if his future is cut short, may be the direct result of medical issues and resultant depression rather than PTSD symptoms.  The September 2008 VA examiner also noted the Veteran's report of his family noticing a change in his personality over the past eight years.  Similarly, the October 2010 VA examiner stated that the Veteran's depression is related to the loss of family members, back pain, and residuals of his stroke.  

In evaluating the ultimate merits of this claim, the Board considers the medical findings and opinions provided by the physicians who conducted the September 2008 and October 2010 VA examinations to be the most competent, credible, and probative evidence of record with respect to whether the Veteran currently has an acquired psychiatric disorder that is related to his military service.  The Board finds that both VA examinations were adequate for evaluation purposes, as the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiners were not fully aware of all relevant facts in this case or that they misstated any relevant fact.  Instead, both VA examiners noted the Veteran's PTSD symptoms as reflected on objective examination and reported by the Veteran and provided a detailed explanation as to why the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  Nevertheless, both VA examiners determined that the Veteran met the criteria for a diagnosis of depression, which is related to his general medical condition, specifically identified as his chronic back disability, as well as other situational problems not related to his military service.  

In determining that the medical opinions provided by the VA examiners are the most competent, credible, and probative evidence of record, the Board notes that the opinions are not contradicted by any other competent, credible, and probative medical evidence of record.  In fact, the Board finds that the opinions provided by the VA examiners are supported by the other evidence of record.  In this regard, the Veteran's private physician, Dr. W.O.B., submitted a written statement in May 2007 wherein he noted that he treated the Veteran for several years and that the Veteran exhibited some classic signs and symptoms of PTSD.  While Dr. W.O.B.'s statement is considered competent medical evidence of the Veteran's current symptoms, the Board finds that his statement is not considered a competent diagnosis of PTSD, as he merely lists the Veteran's various symptoms, including insomnia, anger, and exaggerated startle response, with no indication that these symptoms met the DSM-IV criteria for PTSD.  

Likewise, the Board notes that the evidentiary record contains VA outpatient treatment records which show that the Veteran has sought psychiatric treatment; however, the treatment records are not considered sufficient to establish a diagnosis of PTSD that is consistent with the DSM-IV.  Indeed, a March 2007 VA treatment record reflects that the Veteran was diagnosed with "possible PTSD," which is insufficient to support the grant of service connection, as the use of the word "possible" renders this diagnosis speculative, at best.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  There is also no indication that the diagnosis was made in accordance with the guidelines of the DSM-IV.  In evaluating this claim, the Board also finds probative that, in January 2008, a VA physician evaluated the Veteran and specifically stated that the Veteran did not appear to meet the PTSD criteria, although he endorsed some symptoms of depression.  

The Board has considered the Veteran's lay assertions of a nexus between his military service and his current psychiatric disorder; however, etiology of psychiatric disorders are not conditions that are generally capable of being provided by lay evidence.  As a result, the determination as to the etiology of those conditions is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Stated differently, the question of the relationship between a psychiatric disorder and military service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  As such, the Veteran's statements regarding a nexus between his military service and any currently diagnosed psychiatric disorder are not considered competent or probative evidence favorable to his claim.  

Therefore, based on the foregoing, the Board finds the preponderance of the most competent, credible, and probative evidence of record is against a finding that the Veteran currently has an acquired psychiatric disorder, to include PTSD and depression, that is related to his military service.  As noted above, while the evidence shows that the Veteran was exposed to stressors during his military service, the preponderance of the evidence reflects that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  The preponderance of the evidence also shows that, while the Veteran has a current diagnosis of depression, his depression has been related to a general medical condition and other situational problems, none of which are related to his military service.  

In this regard, the Board finds probative that the service treatment records do not contain any complaints, treatment, or findings related to depression or any other psychiatric disability, including at the Veteran's August 1967 separation examination.  In addition, the Veteran has not submitted or identified any lay or medical evidence that shows he suffered from continued psychiatric problems or symptoms from the time he was discharged from service to the present.  Finally, the Board finds probative that there is no medical evidence or opinion of record which relates the Veteran's current depression to his military service.  Instead, the medical evidence of record, which is considered the most competent, credible, and probative evidence of record, establishes that the Veteran's current depression is secondary to his general medical condition, with no indication that his depression was incurred in or is otherwise related to his military service.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for an acquired psychiatric disorder, to include PTSD and depression.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


